Citation Nr: 0103170	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 29, 
1998 for the grant of service connection for PTSD.

3.  Entitlement to service connection for a personality 
disorder.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran had verified active service from January 1967 to 
January 1970 and from March 1970 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The veteran also completed an appeal on the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).  However, in view of the Board's 
determination of the claim of entitlement to a higher initial 
evaluation for PTSD, the Board finds that the claim of 
entitlement to TDIU is rendered moot. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is productive of 
total occupational impairment.

3.  The veteran's initial claim for service connection for 
PTSD was received by the RO in August 1992, and the RO denied 
this claim in a May 1993 rating decision; the veteran was 
informed of this denial in the same month but did not respond 
with a statement indicating disagreement with this denial in 
the subsequent year.

4.  The veteran's current claim for service connection for 
PTSD was received by the RO in September 1998.

5.  The veteran's personality disorder, for which he has 
claimed service connection, is a congenital or developmental 
disorder which does not constitute a disease for VA 
disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

2.  The criteria for an effective date prior to September 29, 
1998 for the grant of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 20.201 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

3.  The claim of entitlement to service connection for a 
personality disorder lacks legal merit and must be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (2000); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  Specifically, the veteran has 
been afforded a comprehensive VA psychiatric examination, and 
records of reported psychiatric treatment have been obtained.  
See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

I.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD

In the appealed May 1999 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation, effective from September 1998.  The RO 
based this grant on evidence showing a verified in-service 
stressor and the results of a March 1999 VA psychiatric 
examination.  During this examination, the veteran reported 
problems sleeping, nightmares, a startle response, and a 
sense of reliving his Vietnam experiences whenever he heard 
helicopters.  He indicated that he was not presently working.  
The examination revealed that the veteran had a vibrant 
affect, with good eye contact.  There was no evidence of a 
psychosis or a thought disorder, and the veteran denied 
hallucinations and delusions.  The examiner noted that the 
veteran had no emotional expression and stated that he 
appeared to be suffering the delay effect of PTSD, as he 
seemed quite centered on his Vietnam veteran issues.  The 
examiner noted that these issues seemed to be "the only 
interest and activities in his life."  The Axis I diagnoses 
were PTSD and major depression, in remission, and a Global 
Assessment of Functioning (GAF) score of 40-50 was assigned.  
The examiner further indicated that the veteran had quit 
working when his PTSD symptoms had worsened and that his 
present involvement in outpatient activities seemed to be his 
only current motivation and level of socialization.  

A statement from a VA psychiatrist, dated in June 1999, 
indicates that the veteran's PTSD symptoms included intrusive 
memories of Vietnam, recurrent flashbacks, distressing 
dreams, anger outbursts, thoughts of hurting others, an 
inability to trust others, and hypervigilance.  These 
symptoms were noted to be severe and productive of 
significant impairment in social functioning, with grossly 
inappropriate behavior that included jumping at the slightest 
sudden sounds.  The veteran's mood was described as 
persistently depressed, with periods of panic attacks and 
severe anxiety that made him unable to function and alarmed 
people around him.  The psychiatrist concluded that the 
veteran had difficulty adapting to stressful situations and 
was presently unemployable due to his chronic PTSD.  

In November 1999, the veteran was hospitalized at a VA 
facility after making threats to the Wichita VARO and the VA 
Central Office in Washington, DC.  The veteran reported 
isolative behavior; he stated that he did not like being 
around people and that he sometimes stayed in his apartment 
for "weeks" to keep away from other people.  Over the 
course of the hospitalization, the veteran was noted to have 
a euthymic mood, with a congruent affect.  The examination 
report includes Axis I diagnoses of a history of PTSD and a 
history of major depression.  A GAF score of 45 was noted on 
admission, with a score of 50 noted on discharge.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's PTSD at the 10 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
Under this code section, PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication, warrants a 
10 percent disability evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board finds that the currently assigned 10 
percent evaluation for the veteran's PTSD is entirely 
inadequate.  The veteran has been shown to have severe PTSD 
symptoms, including flashbacks, nightmares, and an 
exaggerated startle response.  Specifically, the Board 
observes that the veteran was hospitalized in November 1999 
for making threats on VA employees.  No less importantly, 
there is evidence showing that the veteran is presently 
unable to work due to PTSD.  This fact is noted in the VA 
psychiatrist's statement from June 1999.  Additionally, 
recent VA examination and hospitalization reports contain GAF 
scores ranging from 40 to 50; under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), these scores signify an 
inability to work.

Overall, the evidence of record supports the conclusion that 
the veteran's PTSD is productive of total occupational 
impairment, and this evidence has been consistent during the 
entire pendency of this appeal.  As such, the evidence 
supports a 100 percent rating for the veteran's PTSD.


II.  Entitlement to an effective date prior to September 29, 
1998 
for the grant of service connection for PTSD

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

In reviewing the relevant procedural history in this case, 
the Board observes that, on August 18, 1992, the RO received 
the veteran's initial claim of entitlement to service 
connection for PTSD.  Subsequently, in a May 1993 rating 
decision, the RO denied this claim and informed him of this 
denial in the same month.  In June 1993, the RO received a 
statement from the veteran, in which he requested the 
following:

Please schedule me for that portion of 
Comp and Pension examination as mentioned 
in you most recent rating decision that 
will complete my C and P exam report.  I 
do not want to file a notice of 
Disagreement until my physical and mental 
exams are completed.

The veteran subsequently underwent further VA examinations in 
June and July of 1993, but he submitted no further statements 
to this effect prior to 1998.  The Board observes that this 
statement does not suggest a present intent to appeal the May 
1993 rating decision.  Rather, the veteran essentially stated 
that he was deferring the matter of whether to appeal that 
rating decision until a future date.  As the veteran never 
followed up on this statement, it cannot, in and of itself, 
be found to constitute a Notice of Disagreement under 
38 C.F.R. § 20.201 (2000).  Therefore, under 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000), the May 1993 rating 
decision is final.

As such, the effective date for the grant of service 
connection for PTSD must be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (2000).  In this case, the veteran's 
present application was date-stamped as received by the 
Leavenworth, Kansas VA Medical Center on September 25, 1998 
and by the Wichita VARO on September 29, 1998.  The Board 
would point out that the determination of whether September 
25 or September 29 is the appropriate effective date does not 
affect the veteran's actual benefit payments because, 
regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31 (2000).  

As the September 1998 date is the latest of the dates set 
forth under 38 C.F.R. § 3.400(q)(1)(i) (2000), the Board 
finds no basis for an effective date prior to September 29, 
1998 for the grant of service connection for PTSD.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


III.  Entitlement to service connection for a personality 
disorder

The Board acknowledges that the veteran currently suffers 
from a personality disorder, as this disorder was diagnosed 
in the report of his March 1999 VA psychiatric examination.  
However, under 38 C.F.R. § 3.303(c) (2000), such congenital 
or developmental defects as personality disorders are not 
diseases within the meaning of the legislation addressing VA 
disability compensation.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).  Since the veteran seeks service 
connection for a personality disorder, the claim, which is 
without legal merit, must be denied.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an effective date prior to 
September 29, 1998 for the grant of service connection for 
PTSD is denied.

Lacking legal merit, the claim of entitlement to service 
connection for a personality disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

